     Case 3:19-cv-00113-RDM-DB Document 64 Filed 03/29/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

ROBERTS. DORSEY, II,                             Civil No. 3:19-cv-0113

             Plaintiff                                  (Judge Mariani)

      V.


REBECCA PETER, Lpn. , et al.,

             Defendants

                                         ORDER
                           ~
      AND NOW, this ~       day of March, 2021, upon consideration of Defendants' motion

for partial judgment on the pleadings, IT IS HEREBY ORDERED THAT Defendants' motion

(Doc. 45) is GRANTED, in part, and DENIED, in part as follows:

1.    Defendants' motion for partial judgment on the pleadings is GRANTED as to
      Dorsey's Bivens claim against the United States and against Defendants
      Peters, Foura-White, Thompson, Brosius and Farley, in their official
      capacities. The Clerk of Court is directed to enter judgment in favor of these
      Defendants and against the Plaintiff.

2.    Defendants' motion for partial judgment on the pleadings is GRANTED as to
      Dorsey's FTCA claims against the seven individually named Defendants, as
      the only proper Defendant to the FTCA claim is the United States. The Clerk
      of Court is directed to enter judgment in favor of Defendants Foura-White,
      Thompson, Brosius, Farley, "U.S. Attorney of the Middle District of PA" and
      "U.S. Attorney General of the U.S.A" and against the Plaintiff.

3.    Defendants' motion for partial judgment on the pleadings is GRANTED as to
      Dorsey's unexhausted and untimely Bivens retaliatory transfer claim and as to
      Plaintiffs FTCA retaliation claim. The Clerk of Court is directed to enter
      judgment in favor of Defendants Farley, Foura-White, Thompson and Brosius
     Case 3:19-cv-00113-RDM-DB Document 64 Filed 03/29/21 Page 2 of 2




     and against the Plaintiff.

4.   Defendants' motion for partial judgment on the pleadings is DENIED with
     respect to Dorsey's claims against Defendant Peters.

5.   Within twenty-one (21) days of the date of this Order, remaining Defendants,
     the United States and LPN Rebecca Peters may file a dispositive motion or
     other appropriate pretrial motion in accordance with the Federal Rules of Civil
     Procedure.
